DETAILED ACTION
This action is in response to the application filed on 30 August 2019.
Claims 1-14 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ningbo (CN 109768946, Kitchen Ware Co, 2019-5-17) as recited in the IDS, whose machine translation version in English is cited in form PTO-892.

Regarding claim 1, Ningbo discloses a method for automatic connection between a smart device and a router, applied to the router, the method comprising: 
receiving a trigger instruction triggered by a key arranged on the router (page 5, Step 2, Step 2: The user terminal sends the acquired identification information of the kitchen appliance to the smart kitchen appliance control center for reception by the smart appliance control center); 
in response to the trigger instruction, enabling a hidden wireless communication function of the router, wherein the hidden wireless communication function is associated with a first hidden SSID (page 5, Step 3. The smart kitchen appliance control center generates a temporary hidden SSID and a temporary password for the kitchen appliance to connect to the network according to the received identification information, and releases the generated temporary hidden SSID to the kitchen appliance to connect to the smart appliance. Kitchen appliance control center; for example, the smart kitchen appliance control center releases the generated temporary hidden SSID through WIFI; after the temporary hidden SSID is generated, external devices can only scan a WIFI signal without a name, but cannot obtain the temporary hidden SSID. Hide the real name of the SSID; SSID (Service Set Identifier, referred to as SSID), also known as the service set identifier; Step 4. The kitchen appliance uses its preset temporary network password to connect to the smart kitchen appliance control center); and 
if it is detected within a preset period of time that the smart device connects to a communication link corresponding to the hidden wireless communication function, transmitting network connection information to the smart device to trigger connection of the smart device to a network connected to the router based on the network connection information, wherein the network connection information comprises a second SSID and a password of the router (page 6, Step 5: After the kitchen appliance is successfully connected to the smart kitchen appliance control center, the kitchen appliance device requests the smart kitchen appliance control center to generate a fixed SSID for connection and a fixed connection password corresponding to the fixed SSID). 


2. The method according to claim 1, further comprising: 
before the step of transmitting network connection information to the smart device, 
receiving gateway discovery information transmitted by the smart device; 
in response to the gateway discovery information, transmitting gateway discovery response information to the smart device; and 
receiving and responding to network connection request information transmitted by the smart device (page 5, 1-3). 

3. The method according to claim 1, further comprising: 
after the step of transmitting network connection information to the smart device, 
when the network connection information of the router changes, transmitting updated network connection information to the smart device (page 6, step 6). 

4. The method according to claim 2, further comprising: 
after the step of transmitting network connection information to the smart device, 
when the network connection information of the router changes, transmitting updated network connection information to the smart device (page 6, step 6). 

5. The method according to claim 1, further comprising: 
after the step of enabling a hidden wireless communication function of the router, 
disabling the hidden wireless communication function of the router after the preset period of time elapses (page 6, step 7). 

6. The method according to claim 2, further comprising: 
after the step of enabling a hidden wireless communication function of the router, 


Regarding claim 7, Ningbo discloses a method for automatic connection between a smart device and a router, applied to the smart device, the method comprising: 
receiving a trigger instruction triggered by a key arranged on the smart device (page 5, step 2); 
in response to the trigger instruction, performing communication connection based on a preset first SSID and a preset password (page 5, step 3); and 
if the smart device successfully connects to a communication link corresponding to the preset first SSID within a preset period of time and receives network connection information transmitted by the router, connecting to a network connected to the router based on the network connection information, wherein the network connection information comprises a second SSID and a password of the router (page 6, step 5). 

8. The method according to claim 7, further comprising: 
after the smart device successfully connects to the communication link corresponding to the preset first SSID, 
transmitting gateway discovery information to the router; 
receiving gateway discovery response information transmitted by the router; and 
transmitting network connection request information according to the received gateway discovery response information to trigger transmission of the network connection information by the router (page 5, steps 1-3). 

9. The method according to claim 7, further comprising: 

upon reception of new network connection information transmitted by the router, connecting to the network connected to the router based on the new network connection information. (page 6, step 6)

10. The method according to claim 8, further comprising: 
after the step of connecting to a network connected to the router based on the network connection information, 
upon reception of new network connection information transmitted by the router, connecting to the network connected to the router based on the new network connection information (page 6, step 6). 

11. The method according to claim 7, further comprising: 
if the smart device fails to successfully connect to a communication link corresponding to the preset first SSID within the preset period of time, outputting prompt information (page 6, step 7). 

12. The method according to claim 8, further comprising: 
if the smart device fails to successfully connect to a communication link corresponding to the preset first SSID within the preset period of time, outputting prompt information (page 6, step 7). 

13. A router comprising: 


14. A smart device comprising: 
a memory storing computer programs, and a processor, wherein when the computer programs are executed by the processor, the processor is caused top perform steps of the method according to claim 7. (page 5, description of Fig. 1 prior to the steps)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Luat Phung/
Primary Examiner, Art Unit 2468